DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 02/06/2021 have been fully considered.

In page 6, second paragraph, applicant requests for the withdrawal of the 35 USC § 112 rejection.
In response, the rejection has been withdrawn in view of the amendment. 

From pages 6-7, applicant argues Eid fails to teach the limitation “a coordinate determination unit that determines space coordinates at which an interference pattern of wave motion emitted from a vibrator phased array is to be presented” as presented in claims 1, 12 13 and 15 because Eid’s tactile system generates successive focal points at very high speed to simulate a 3D 
	In response, the argued claim limitation does not appear to reflect applicant’s arguments. The limitation merely requires generation of an interference pattern but the limitation does not expressly or inherently recite how the interference pattern is created, specifically by simultaneous generation of multiple focal points. The cited paragraphs [0005] and [0006] by the applicant merely disclose the “interference pattern” includes a plurality of focal points to form a shape but not how the interference pattern is created by generating the plurality of focal points simultaneously. 
A review of the applicant’s disclosure at paragraph [0079] discloses:
“At that time, the control to dynamically move an interference point of ultrasonic waves emitted from each vibrator 11 may be executed.”.
	It is clear from the applicant’s disclosure that the focal/interference point moves to generate the interference pattern.
	Therefore, based on the reasons provided above, Eid’s system to generate 3D tactile stimulation by quick succession so that the human feels the distributed points simultaneously is sufficient to meet the argued claim limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eid (Pub. No.: US 2017/0123499 A1).

Regarding claim 1, Eid teaches a phase computing device (Fig. 1, Haptogram System 1000), comprising:
 	a coordinate determination unit that determines space coordinates at which an interference pattern of wave motion emitted from a vibrator phased array is to be presented (Fig. 1, coordinate / distance calculation subsystem 100. Para [0061], “Consider the coordinate system shown in FIG. 23, with a 2D ultrasound array of M.times.N transducers and an arbitrary focal point F.sub.P shown in equation (10).  The distance between the focal point and each transducer is divided ”. Focus the output acoustic pressure of the ultrasonic array to a 3D coordinate focal point), the wave motion including ultrasonic wave (Abstract, ultrasonic array); and
 	a computing unit that calculates an initial phase of each vibrator, a sum of energy densities of the wave motion at respective points of the space coordinates being maximum in the initial phase (para [0053], “Ultrasonic tactile stimulation involves focusing multiple ultrasound beams in one or more focal points to produce tangible mid-air acoustic pressure effect.  When a transducer array is driven such that the phases of the ultrasonic waves coincide at a point (i.e., a focal point), the radiation pressure will be strong enough to be perceived by human skin.” and para [0078], “The FPGA controller 210 produces the pulses needed for the transducer array to form the desired focal points.  However, before those pulses are fed to the array, they have to be driven through an amplification circuit 240 that guarantees maximum ”. The phases of the ultrasonic waves coincide at the focal point which generates the maximum power).

Regarding claim 2, Eid teaches the phase computing device according to claim 1, wherein the computing unit generates an evaluation function indicating a correlation between the sum of the energy densities of the wave motion at the respective points of the space coordinates and the initial phase of each vibrator, and
calculates an optimum solution of the initial phase of each vibrator, the evaluation function being made maximum or maximal by the optimum solution (para [0053], [0078] and [0082]-[0088], “Once the function is evaluated another function accepts this list and calculates all the timings needed by each transducer in order to produce ultrasound waves, which are in phase with all the ultrasound waves that are produced from the rest of the transducers for the given focal point.”. The controller calculates the phases of the ultrasonic waves coincide at the focal point which generates the maximum power).

Regarding claim 3, Eid teaches the phase computing device according to claim 2, wherein the computing unit performs iterative computation of a recurrence formula of a gradient descent, to cause a computed value to converge to the optimum solution, the recurrence formula being obtained by differentiating the evaluation function (para [0074], “The cycle controller 215 determines the width of the period of the pulse and drives a 24-bit counter with it.  The counter output is then fed to the pulse generator 216 and used to produce the appropriate pulses.  The cycle controller 215 is also driven by the repeat input, which dictates the system to perform just once or continuously.” and para [0125]-[0133], a simulation loop is used to determine the best resolution for the haptic feedback).

Regarding claim 4, Eid teaches the phase computing device according to claim 3, wherein the computing unit calculates a step coefficient, the step coefficient being obtained by dividing a predetermined constant (para [0061], speed of sound) by the number of points constituting the space coordinates (para [0061], “The distance between the focal point and each transducer is divided by the speed of sound to find the ultrasound wave travel time t.sub.mn for each transducer as shown in equation (11), so that the ultrasound waves come in phase at the focal point to generate acoustic pressure.”. Ultrasound wave travel time t(mn) is interpreted as “a step coefficient”, the sound of sound is interpreted as “a predetermined constant”, and the 3D coordinate of , and performs iterative computation of the recurrence formula with the step coefficient being as an update width for each step (Para [0059]-[0061]. The controller calculate for each ultrasonic vibrator within the ultrasonic array).

Regarding claim 9, Eid teaches the phase computing device according to claim 2, wherein
the computing unit initializes, in a calculation of the optimum solution, the initial phase of each vibrator with an identical value (para [0054], “The tactile feedback device is configured to continuously switch the discrete points of tactile feedback at a frequency at which a human is capable of perceiving tactile stimulation (such as 1 KHz) in order to produce tactile stimulation of a three dimensional object in free space.  Humans are capable of perceiving vibrations in a frequency range of 40 Hz to 800 Hz.  In one embodiment, the tactile feedback device is configured to continuously switch the discrete points of tactile feedback at a frequency in the range of 10 Hz to 5 KHz.”. The frequency is continuously switch. For example the frequency starts at 1 kHz then switches to 2 kHz).

Regarding claim 10, Eid teaches the phase computing device according to claim 1, wherein the coordinate determination unit determines, as the space coordinates, two-dimensional coordinates indicating the interference pattern, and a distance coordinate from the vibrator phased array to a presentation position of the interference pattern (Fig. 1, distance calculation, para [0053], “Ultrasonic tactile stimulation involves focusing multiple ultrasound beams in one or more focal points to produce tangible mid-air acoustic pressure effect.  When a transducer array is driven such that the phases of the ultrasonic waves coincide at a point (i.e., a focal point), the radiation pressure will be strong enough to be perceived by human skin.”. Multiple ultrasonic wave coincide or interferes as the focal point. Also see the 2D interference pattern in Fig. 11, Fig. 14, Fig. 16).

Regarding claim 11, Eid teaches the phase computing device according to claim 10, wherein the coordinate determination unit
determines the two-dimensional coordinates on a basis of electronic image data indicating the interference pattern, and
determines three-dimensional coordinates of a haptic pattern together with distance information, the distance information being input in a numerical value (Fig. 10 – Fig. 21).

Regarding claim 12, recites a method that is performed by the device of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 13, recites a haptic presentation system that uses the same device of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 14, Eid teaches the haptic presentation system according to claim 13, further comprising:
an input unit to which information associated with the interference pattern is input (Fig. 1, intensity input); and
a detector that detects a position at which the interference pattern is to be presented (Fig. 1, position input, para [0063], “In general, a three dimensional tactile feedback device (i.e., a Haptogram system 1000) is comprised of a software subsystem 100 and a hardware subsystem 200, as illustrated in FIGS. 1 and 2.  As seen in FIG. 1, an Input Devices component acquires position and intensity knowledge about a three dimensional model through the Position Input and Intensity Input units, respectively.”), wherein
the coordinate determination unit determines the space coordinates on a basis of an output of the input unit and an output of the detector (Fig. 1, subsystem 100).

Regarding claim 15, recites a computer program that is used by the device of claim 1 to perform the same functions. Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Long (Pub. No.: US 2017/0193768 A1) teaches a haptic system that generates acoustic/ultrasonic waves to superimpose at a focal point to provide haptic feedback.

Shapoury (Pub. No. US 2018/0358696 A1) teaches a beam steering system that steers the combination of the output waves into a direction. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685